EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AMERCO Reno, Nevada We hereby consent to the incorporation by reference in the Registration Statement on FormS-3 (No. 33-56571) of AMERCO and consolidated subsidiaries (the “Company”) of our reports dated June 2, 2009, relating to the consolidated financial statements and financial statement schedules, and the effectiveness of the Company’s internal control over financial reporting, which appear in the Company’s Annual Report on Form 10-K for the year ended March 31, /s/ BDO Seidman, LLP Phoenix,
